Opinion by
Oliver, P. J.
It was agreed that from an analysis of merchandise analyzed by a Government chemist, synthetic resin was the component of chief value; that the articles in question are not laminated, nor made of laminated products; and that the synthetic resin did not act as a binding agent. Upon the agreed facts, it was held that the merchandise was excluded from classification under paragraph 1539 (b), following Lee & Schiffer, Inc. v. United States (12 Cust. Ct. 183, C. D. 850). There being no provision in the act for manufactures composed wholly or in chief value of synthetic resin, the claim at 20 percent under paragraph 1558, was sustained: (Rolls Razor, Inc. v. United States, 6 Cust. Ct. 271, C. D. 480, cited.)